Title: From George Washington to John Sullivan, 4 December 1782
From: Washington, George
To: Sullivan, John


                        
                            Dear Sir
                            Head Quarters Newburg. Decr 4 1782
                        
                        I am to acknowledge the recet of your favor of the 16 November with its inclosures which were forwarded
                            agreably to your Desire to New York. I am much obliged to you for your wishes for my Welfare and beg you to believe that I
                            am &c.

                    